PER CURIAM.
The appellant seeks a new trial on the grounds (1) that the trial court erred in one of its jury charges, which, appellant contends, was prejudicial to its case, and (2) that the jury’s verdict was contrary to the great weight of the evidence. We find no justification for granting a new trial; thus, we affirm the judgment, based upon our holding in First Alabama Bank v. Parsons, 426 So.2d 416 (Ala.1982) (on application for rehearing). See Terrell v. John Deere Co., 491 So.2d 918 (Ala.1986).
AFFIRMED.
MADDOX, JONES, ALMON, SHORES, BEATTY, ADAMS and STEAGALL, JJ., concur.